Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 10/19/2022 in which claims 1, 10, and 14 were amended and claim 9 was cancelled.
Claims 1-8 and 10-20 remain pending with claims 11-13 withdrawn and claims 1-8, 10, and 14-20 presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the polarization layer” in line 8. The disclosure as originally filed does not provide support for a polarization layer. There is no mention of a polarization layer in the specification as originally filed, nor is there any mention of a polarization layer in the original claim listing. Claims 2-8 and 10 inherit the deficiencies of claim 1. Appropriate correction is required.
Claim 14 recites “the polarization layer” in line 15. The disclosure as originally filed does not provide support for a polarization layer. There is no mention of a polarization layer in the specification as originally filed, nor is there any mention of a polarization layer in the original claim listing. Claims 15-20 inherit the deficiencies of claim 14. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the polarization layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 and 10 inherit the deficiencies of claim 1. Examiner interprets that “the polarization layer” should be -the dipole layer- for the remainder of this Office action. Appropriate correction is required.
Claim 14 recites the limitation "the polarization layer" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Claims 15-20 inherit the deficiencies of claim 14. Examiner interprets that “the polarization layer” should be -the dipole layer- for the remainder of this Office action. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2021/0376109 and Wang hereinafter) in view of Pranatharthi Haran et al (US 2021/0305361 and Pranatharthi Haran hereinafter) in view of Kannan et al (US 2016/0086860 and Kannan hereinafter) in view of Lammers (“Gate First, or Gate Last: Technologists Debate High-k” and Lammers hereinafter) in view of Lucovsky et al (US 2006/0054937 and Lucovsky hereinafter) in view of Reed et al (“Micro Mechanical Systems” and Reed hereinafter).
As to claims 1-5 and 10: Wang discloses [claim 1] an integrated circuit structure, comprising: a semiconductor channel structure (Fig. 2A; [0087]; 118); a gate dielectric (122 and 124) over the semiconductor channel structure, the gate dielectric comprising a high-k dielectric layer (124) on a dipole material layer (122), the dipole material layer distinct from the high-k dielectric layer (Fig. 2A; [0045] and [0087]); a gate electrode (126) having a workfunction layer on the high-k dielectric layer (124), the workfunction layer comprising a metal (Fig. 2A; [0087]); a first source or drain structure (source) at a first side of the gate electrode (Fig. 2A; [0007]; source connected to source electrode); and a second source or drain structure (drain) at a second side of the gate electrode opposite the first side (Fig. 2A; [0007]; drain connected to drain electrode); [claim 2] wherein the high-k dielectric layer (124) is an HfO2 layer (Fig. 2A; [0010] and [0045]; 124 is HfO2); [claim 3] wherein the gate electrode (126) is an N-type gate electrode (can be nFET), and the dipole layer (122) comprises a material selected from the group consisting of La2O3, Y2O3, MgO, SrO and Lu2O3 (Fig. 2A; [0057]; 124 can be La2O3); [claim 4] wherein the gate electrode is a P-type gate electrode (can be pFET), and the dipole layer (122) comprises a material selected from the group consisting of Al2O3, TiO2, ZrO2 and HfO2 (Fig. 2A; [0058]; 124 can be Al2O3).       
Wang fails to expressly disclose [claim 1] where the semiconductor channel structure comprising a monocrystalline material. 
Pranatharthi Haran discloses a transistor substrate [claim 1] where the semiconductor channel structure comprising a monocrystalline material ([0034]).
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing one of the substrate materials of Pranatharthi Haran; if this leads to the anticipated success, in the instant case a substrate that can provide a material for carrier conduction, it is likely the product not of innovation but of ordinary skill.
Wang in view of Pranatharthi Haran fail to expressly disclose [claim 1] wherein the dipole material layer is a U-shaped dipole material layer; the gate electrode comprising a conductive fill material on the workfunction layer, the conductive fill material having an uppermost surface co-planar with an uppermost surface of the U-shaped dipole material layer.
Wang discloses a gate-first process for forming the transistor. Kannan discloses a gate last process for forming the transistor. In the gate last process of Kannan, the high-k dielectric layers are formed in a trench after a dummy gate is removed such that the dielectric layers have a U-shape. Therefore, applying the gate last approach of Kannan to Wang in view of Pranatharthi Haran will result in the dipole material layer and the high-k dielectric layer of Wang both having a U-shape. Kannan further discloses the gate electrode comprising a conductive fill material (170) on the workfunction layer (280), the conductive fill material having an uppermost surface co-planar with an uppermost surface of the U-shaped dipole material layer (Figs. 7 and 8; [0037]-[0038]; after conductive fill 170 is formed, a planarizing process is performed to make all layers of the transistor have coplanar uppermost surfaces).
Given the teachings of Kannan, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Wang in view of Pranatharthi Haran by employing the well-known or conventional features of gate fabrication, such as displayed by Kannan, by employing a gate last approach where the high-k gate dielectrics, such as the dipole material layer and the high-k dielectric layer of Wang, will result in a U-shape in order to provide better control over the work-function of the transistor (page 4, 1st paragraph) and by employing a work-function layer and gate electrode for the gate structure where the gate fill is coplanar with the other materials of the transistor in order to provide better control over the work-function of the transistor (page 4, 1st paragraph).
Wang in view of Pranatharthi Haran in view of Kannan in view of Lammers fails to expressly disclose wherein the gate dielectric further comprises an oxide layer between the dipole material layer and the semiconductor channel structure, and wherein the polarization layer is in direct contact with the amorphous oxide layer.
Lucovsky discloses a transistor structure in Fig. 1 where the gate dielectric comprises an oxide layer 120, an interfacial layer 130, and a primary dielectric layer 140. The oxide layer 120, which is what Examiner interprets to be the oxide layer of the claimed gate dielectric, can be silicon oxide ([0029]). The interfacial layer 130, which is what Examiner interprets to be the dipole layer of the claimed gate dielectric, can be HfO2, ZrO2 ([0029]). The primary dielectric layer 140, which is what Examiner interprets to be the high-k dielectric of the claimed gate dielectric, can be a high-k material (0029]).
Therefore, Lucovsky discloses [claim 1] wherein the gate dielectric further comprises an oxide layer (120; [0029]) between the dipole material layer (130; [0029]) and the semiconductor channel structure (110; [0029]), and wherein the polarization layer (see paragraph 6 for interpretation of this claim item; 130; [0029]) is in direct contact with the oxide layer.
Given the teachings of Lucovsky, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Wang in view of Pranatharthi Haran in view of Kannan in view of Lammers by employing the well-known or conventional features of gate fabrication, such as displayed by Lucovsky, by employing a silicon oxide layer in between the substrate and the dipole material layer but in direct contact with the dipole layer in order to reduce defect density in the high-k dielectric layer ([0031]).
Wang in view of Pranatharthi Haran in view of Kannan in view of Lammers in view of Lucovsky fail to expressly disclose [claim 1] where the silicon oxide layer is amorphous; [claim 10] wherein the amorphous oxide layer is an SiO2 layer.
Reed discloses in section 2.2.3 that amorphous silicon dioxide is the material used as an insulator in transistors. 
Given the teachings of Reed, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Wang in view of Pranatharthi Haran in view of Kannan in view of Lammers in view of Lucovsky by employing the well-known or conventional features of gate fabrication, such as displayed by Reed, by employing a amorphous silicon dioxide layer as the interfacial layer in contact with the substrate and dipole layer in order to insulate the gate from the substrate (Reed, 2.2.3) and to reduce defect density ([0031] of Lucovsky).
As to [claim 5] wherein the dipole layer has a thickness in the range of 1-3 Angstroms, Wang discloses in [0044] that the dipole layer 122 can be 0.2 nm to 0.5 nm (2 Angstroms to 5 Angstroms). As the claimed range and disclosed range overlap, in view of MPEP 2144.05(I), “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Pranatharthi Haran in view of Kannan in view of Lammers in view of Lucovsky in view of Reed as applied to claim 1 above, and further in view of Lin et al (US 2019/0378927 and Lin hereinafter).
Although the structure disclosed by Wang in view of Pranatharthi Haran in view of Kannan in view of Lammers in view of Lucovsky in view of Reed shows substantial features of the claimed invention (discussed in paragraph 16 above), it fails to expressly disclose:
[claim 6] wherein the conductive fill material of the gate electrode comprises a gate stressor layer on the workfunction layer; [claim 7] wherein the gate electrode is an N-type gate electrode, and the gate stressor layer comprises a metal selected from the group consisting of W, Ti, Mn, Cr and Al; [claim 8] wherein the gate electrode is a P-type gate electrode, and the gate stressor layer comprises a metal selected from the group consisting of Ti, Ta, Sn and Zr.
Lin discloses that a metal layer can be formed over the work-function layer of a transistor. The metal layer can be interpreted to be the gate stressor layer as the metal layer comprises at least the same material as that claimed.
Therefore, Lin discloses [claim 6] wherein the conductive fill material of the gate electrode comprises a gate stressor layer (266a/266b) on the workfunction layer (Fig. 4I; [0035]); [claim 7] wherein the gate electrode is an N-type gate electrode (nFET), and the gate stressor layer comprises a metal selected from the group consisting of W, Ti, Mn, Cr and Al (Fig. 4I; [0035]; Al); [claim 8] wherein the gate electrode is a P-type gate electrode (pFET), and the gate stressor layer comprises a metal selected from the group consisting of Ti, Ta, Sn and Zr (Fig. 4I; [0035]; Ti).
Given the teachings of Lin, a person having ordinary skill in the art before the effective filing date would have readily recognized the desirability and advantages of modifying Wang in view of Pranatharthi Haran in view of Kannan in view of Lammers by employing the well known or conventional features of transistor fabrication, such as displayed by Lin, by employing a gate stressor layer for a pFET or nFET in order to provide a metal layer that has a lower resistance than the work-function layer ([0035]).
		
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (WO 2013/066383 and Chou hereinafter) in view of Wang in view of Pranatharthi Haran in view of Kannan in view of Lammers in view of Lucovsky in view of Reed.
As to claims 14-20: Chou discloses [claim 14] a computing device (Fig. 4; page 6, lines 19-34 and page 7, lines 1-4), comprising: a board (Fig. 4; page 6, lines 19-34; 402); and a component (404) coupled to the board, the component including an integrated circuit structure (Fig. 4; page 6, lines 19-34; transistor); [claim 15] further comprising: a memory (412) coupled to the board (Fig. 4; page 6, lines 19-34); [claim 16] further comprising: a communication chip (406) coupled to the board (Fig. 4; page 6, lines 19-34); [claim 17] further comprising: a camera (434) coupled to the board (Fig. 4; page 6, lines 19-34); [claim 18] further comprising: a battery (424) coupled to the board (Fig. 4; page 6, lines 19-34); [claim 19] further comprising: an antenna (418) coupled to the board (Fig. 4; page 6, lines 19-34); [claim 20] wherein the component (404) is a packaged integrated circuit die (Fig. 4; page 6, lines 19-34).
Chou fails to expressly disclose where the IC structure comprising: a semiconductor channel structure comprising a monocrystalline material; a gate dielectric over the semiconductor channel structure, the gate dielectric comprising a high-k dielectric layer on a dipole material layer, the dipole material layer distinct from the high-k dielectric layer; a gate electrode having a workfunction layer on the high-k dielectric layer, the workfunction layer comprising a metal; a first source or drain structure at a first side of the gate electrode; and a second source or drain structure at a second side of the gate electrode opposite the first side.  
Wang discloses [claim 14] where the IC structure comprising: a semiconductor channel structure (Fig. 2A; [0087]; 118); a gate dielectric (122 and 124) over the semiconductor channel structure, the gate dielectric comprising a high-k dielectric layer (124) on a dipole material layer (122), the dipole material layer distinct from the high-k dielectric layer (Fig. 2A; [0045] and [0087]); a gate electrode (126) having a workfunction layer on the high-k dielectric layer (124), the workfunction layer comprising a metal (Fig. 2A; [0087]); a first source or drain structure (source) at a first side of the gate electrode (Fig. 2A; [0007]; source connected to source electrode); and a second source or drain structure (drain) at a second side of the gate electrode opposite the first side (Fig. 2A; [0007]; drain connected to drain electrode); [claim 2] wherein the high-k dielectric layer (124) is an HfO2 layer (Fig. 2A; [0010] and [0045]; 124 is HfO2); [claim 3] wherein the gate electrode (126) is an N-type gate electrode (can be nFET), and the dipole layer (122) comprises a material selected from the group consisting of La2O3, Y2O3, MgO, SrO and Lu2O3 (Fig. 2A; [0057]; 124 can be La2O3); [claim 4] wherein the gate electrode is a P-type gate electrode (can be pFET), and the dipole layer (122) comprises a material selected from the group consisting of Al2O3, TiO2, ZrO2 and HfO2 (Fig. 2A; [0058]; 124 can be Al2O3).       
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because all the claimed elements were known in the prior art and combining them would have resulted in a predictable result, namely of providing a computing device having a transistor that is smaller than previous transistors ([0004]).
Chou in view of Wang fails to expressly disclose [claim 14] where the semiconductor channel structure comprising a monocrystalline material. 
Pranatharthi Haran discloses a transistor substrate [claim 14] where the semiconductor channel structure comprising a monocrystalline material ([0034]).
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing one of the substrate materials of Pranatharthi Haran; if this leads to the anticipated success, in the instant case a substrate that can provide a material for carrier conduction, it is likely the product not of innovation but of ordinary skill.
Chou in view of Wang in view of Pranatharthi Haran fail to expressly disclose [claim 1] wherein the dipole material layer is a U-shaped dipole material layer; the gate electrode comprising a conductive fill material on the workfunction layer, the conductive fill material having an uppermost surface co-planar with an uppermost surface of the U-shaped dipole material layer.
Wang discloses a gate-first process for forming the transistor. Kannan discloses a gate last process for forming the transistor. In the gate last process of Kannan, the high-k dielectric layers are formed in a trench after a dummy gate is removed such that the dielectric layers have a U-shape. Therefore, applying the gate last approach of Kannan to Wang in view of Pranatharthi Haran will result in the dipole material layer and the high-k dielectric layer of Wang both having a U-shape. Kannan further discloses the gate electrode comprising a conductive fill material (170) on the workfunction layer (280), the conductive fill material having an uppermost surface co-planar with an uppermost surface of the U-shaped dipole material layer (Figs. 7 and 8; [0037]-[0038]; after conductive fill 170 is formed, a planarizing process is performed to make all layers of the transistor have coplanar uppermost surfaces).
Given the teachings of Kannan, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Wang in view of Pranatharthi Haran by employing the well known or conventional features of gate fabrication, such as displayed by Kannan, by employing a gate last approach where the high-k gate dielectrics, such as the dipole material layer and the high-k dielectric layer of Wang, will result in a U-shape in order to provide better control over the work-function of the transistor (page 4, 1st paragraph) and by employing a work-function layer and gate electrode for the gate structure where the gate fill is coplanar with the other materials of the transistor in order to provide better control over the work-function of the transistor (page 4, 1st paragraph).
Chou in view of Wang in view of Pranatharthi Haran in view of Kannan in view of Lammers fails to expressly disclose wherein the gate dielectric further comprises an oxide layer between the dipole material layer and the semiconductor channel structure, and wherein the polarization layer is in direct contact with the amorphous oxide layer.
Lucovsky discloses a transistor structure in Fig. 1 where the gate dielectric comprises an oxide layer 120, an interfacial layer 130, and a primary dielectric layer 140. The oxide layer 120, which is what Examiner interprets to be the oxide layer of the claimed gate dielectric, can be silicon oxide ([0029]). The interfacial layer 130, which is what Examiner interprets to be the dipole layer of the claimed gate dielectric, can be HfO2, ZrO2 ([0029]). The primary dielectric layer 140, which is what Examiner interprets to be the high-k dielectric of the claimed gate dielectric, can be a high-k material (0029]).
Therefore, Lucovsky discloses [claim 1] wherein the gate dielectric further comprises an oxide layer (120; [0029]) between the dipole material layer (130; [0029]) and the semiconductor channel structure (110; [0029]), and wherein the polarization layer (see paragraph 6 for interpretation of this claim item; 130; [0029]) is in direct contact with the oxide layer.
Given the teachings of Lucovsky, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Chou in view of Wang in view of Pranatharthi Haran in view of Kannan in view of Lammers by employing the well-known or conventional features of gate fabrication, such as displayed by Lucovsky, by employing a silicon oxide layer in between the substrate and the dipole material layer but in direct contact with the dipole layer in order to reduce defect density in the high-k dielectric layer ([0031]).
Chou in view of Wang in view of Pranatharthi Haran in view of Kannan in view of Lammers in view of Lucovsky fail to expressly disclose [claim 1] where the silicon oxide layer is amorphous; [claim 10] wherein the amorphous oxide layer is an SiO2 layer.
Reed discloses in section 2.2.3 that amorphous silicon dioxide is the material used as an insulator in transistors. 
Given the teachings of Reed, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Chou in view of Wang in view of Pranatharthi Haran in view of Kannan in view of Lammers in view of Lucovsky by employing the well-known or conventional features of gate fabrication, such as displayed by Reed, by employing a amorphous silicon dioxide layer as the interfacial layer in contact with the substrate and dipole layer in order to insulate the gate from the substrate (Reed, 2.2.3) and to reduce defect density ([0031] of Lucovsky).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the newly amended recitation, “wherein the polarization layer is in direct contact with the amorphous oxide layer”, was not previously presented and allows for the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813